             Case 1:18-vv-00553-UNJ Document 46 Filed 12/20/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0553V
                                     Filed: October 18, 2019
                                         UNPUBLISHED


    ALEJANDRA IDONE,

                          Petitioner,                       Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                 Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On April 17, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) causally
related to an adverse reaction to the influenza vaccination she received on October 19,
2016. Petition at ¶¶ 1, 16. Petitioner further alleges that she received the vaccination in
the United States, that she suffered the residual effects of her injury for more than six
months, and that neither she nor any other party has brought a civil action or received
compensation for her injury, alleged as vaccine caused. Id. at ¶¶ 17, 20-21. The case
was assigned to the Special Processing Unit of the Office of Special Masters.



1
   I intend to post this ruling on the United States Court of Federal Claims' website. This means the ruling
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
        Case 1:18-vv-00553-UNJ Document 46 Filed 12/20/19 Page 2 of 2



        On October 17, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
and Proffer at 1. Specifically, respondent indicates that “petitioner has satisfied the
criteria set forth in the revised Vaccine Injury Table (Table) and the Qualifications and
Aids to Interpretation (QAI), which afford petitioner a presumption of causation if onset
of GBS occurs between three and forty-two days after a seasonal flu vaccination and
there is no apparent alternative cause.” Id. at 3-4. Respondent further indicates “based
on the current record, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master
